Exhibit 10.1

HOST HOTELS & RESORTS, INC.

SEVERANCE PLAN FOR EXECUTIVES

(As Amended and Restated, Effective as of January 1, 2008,

As Further Amended Effective February 2, 2012)



--------------------------------------------------------------------------------

HOST HOTELS & RESORTS, INC.

SEVERANCE PLAN FOR EXECUTIVES

SECTION 1 — PURPOSE

The purpose of the Host Hotels & Resorts, Inc. Severance Plan for Executives
(“Plan”) is to provide severance pay and benefits to certain Executives of Host
Hotels & Resorts, Inc. and its subsidiaries (collectively the “Company”) whose
employment is terminated by the Company or by the Executive. The severance pay
and benefits available under this Plan vary depending upon the Participant’s
title and the circumstances of his or her termination of employment, and they
are contingent upon the execution of a release in favor of the Company.

The Plan is intended to be an “employee welfare benefit plan” as that term is
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended. Severance benefits for covered Executives shall be determined
exclusively under this Plan. All of the corporate policies and practices
regarding severance, or similar payments upon employment termination, with
respect to Executives eligible to participate herein are hereby superseded by
this Plan. Benefits under this Plan are in no way contingent upon retirement
under any Company retirement plan. The severance pay and benefits available
under this Plan do not represent the payment of income deferred for services
performed during employment.

SECTION 2 — DEFINITIONS

The following capitalized terms shall have the meanings set forth in this
Section 2 unless the context clearly indicates otherwise:

2.1 “Administrator” means the Company or its delegees.

2.2 “Average Bonus” means the sum of the Participant’s actual paid bonus for the
three years prior to the Severance Date divided by three.

2.2 “Base Salary” means the Participant’s current annual base salary, excluding
the Participant’s annual bonus and all other forms of compensation and
allowances.

2.3 “Company” means Host Hotels & Resorts, Inc. and its subsidiaries.

2.4 “Cause” means any conduct that in the reasonable judgment of the Board of
Directors is detrimental to the interests of the Company. Such conduct shall
include, without limitation:

(A) failing to perform assigned duties in a reasonable manner;

 

1



--------------------------------------------------------------------------------

(B) failing to perform assigned duties as a result of incompetence or neglect;

(C) engaging in any act of dishonesty or bad faith with respect to the Company
or the Company’s affairs;

(D) committing any act or crime that reflects unfavorably on the Participant or
the Company; or

(E) engaging in any other conduct that in the reasonable judgment of the Board
justifies termination.

A determination of Cause by the Board of Directors shall be final and binding on
the parties for all purposes; provided however that such determination may not
be arbitrary or capricious.

2.5 “Change in Control” means the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company, as determined in accordance with this
Section 2.5. In determining whether an event shall be considered a “change in
the ownership,” a “change in the effective control” or a “change in the
ownership of a substantial portion of the assets” of an entity, the following
provisions shall apply:

(A) A “change in the ownership” of the Company shall occur on the date on which
any one person, or more than one person acting as a group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(a “Person”)), acquires ownership of the equity securities of the Company that,
together with the equity securities held by such Person, constitutes more than
50% of the total fair market value or total voting power of the Company, as
determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a Person is
considered either to own more than 50% of the total fair market value or total
voting power of the equity securities of the Company, or to have effective
control of the Company within the meaning of Section 2.5(B), and such Person
acquires additional equity securities of the Company, the acquisition of
additional equity securities by such Person shall not be considered to cause a
“change in the ownership” of the Company.

(B) A “change in the effective control” of the Company shall occur on either of
the following dates:

(i) The date on which any Person, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person)
ownership of equity securities of the Company possessing 30% or more of the
total voting power of the Company’s equity securities, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(vi). If a Person is considered to
possess 30% or more of the total voting power of the Company’s equity
securities, and such Person acquires

 

2



--------------------------------------------------------------------------------

additional equity securities of the Company, the acquisition of additional
equity securities by such Person shall not be considered to cause a “change in
the effective control” of the Company; or

(ii) The date on which a majority of the members of the Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board of Directors before
the date of the appointment or election, as determined in accordance with Treas.
Reg. §1.409A-3(i)(5)(vi).

(C) A “change in the ownership of a substantial portion of the assets” of the
Company shall occur on the date on which any one Person acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii).
A transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the holders of the Company’s equity securities, as determined
in accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

(D) Notwithstanding the foregoing, the following acquisitions shall not
constitute a Change in Control: (i) an acquisition by the Company or entity
controlled by the Company, or (ii) an acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any entity
controlled by the Company.

2.6 “Disability” or “Disabled” means that the Participant either: (a) has been
determined to be entitled to benefits under a disability insurance program that
complies with the requirements of Treas. Reg. §1.409A-3(i)(4), or (b) if he is
not a participant in such long-term disability insurance program, has been
determined to be totally disabled by the Social Security Administration.

2.7 “Effective Date” means January 1, 2008.

2.8 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.9 “Executive” means any active, full-time Executive of the Company. These
individuals shall include the Chief Executive Officer, Chief Financial Officer,
Chief Operating Officer, Chief Development Officer, and individuals with the
title of Executive Vice President or Senior Vice President as determined in the
sole and absolute discretion of the Company. For purposes of this Plan,
“Executive” excludes any individual who has an individual employment or
severance agreement with the Company.

2.10 “Good Reason” means the occurrence of any of the following:

(A) A material diminution in the Participant’s total overall compensation
opportunity, which consists of the sum of the Participant’s Base Salary, cash
bonus incentive opportunity and historic grant date value of any equity
compensation, other than reductions applicable to executives of the Company in
general;

 

3



--------------------------------------------------------------------------------

(B) A material diminution in the Participant’s authority, duties or
responsibilities;

(C) A material change in the geographic location at which the Participant is
required to perform his duties for the Company; or

(D) Any other action or inaction that constitutes a material breach by the
Company of the terms of Participant’s employment.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than 30
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises and (ii) if there exists (without regard to
this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 30 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

2.11 “Participant” means an Executive who is notified by the Company in writing
that he is listed on Exhibit B hereto.

2.12 “Plan” means the Host Hotels & Resorts, Inc. Severance Plan for Executives.

2.13 “Plan Year” means the calendar year.

2.14 “Pro Rata Bonus” means the amount equal to the Participant’s full target
bonus for the current fiscal year of the Company, determined in accordance with
the applicable incentive compensation plan, multiplied by a fraction the
numerator of which is the number of days in the incentive plan year through the
Severance Date and the denominator of which is 365.

2.15 “Release Agreement” means the Severance Agreement and Release in the
substantially form hereto as Exhibit A and as acceptable to the Company, which
shall include a general release given by the Participant to the Company
regarding employment-related claims, covenants against competition and the
solicitation of employees and customers of the Company, and other matters as
stated therein. The Release Agreement shall bind the Participant and the
Company.

 

4



--------------------------------------------------------------------------------

2.16 “Severance Date” means the termination of the Participant’s services to the
Company and all Subsidiaries, whether voluntarily or involuntarily, in
accordance with Treas. Reg. §1.409A-1(h).

2.17 “Successor” means any employer (whether or not the employer is affiliated
with the Company) which acquires (through merger, consolidation, reorganization,
transfer, sublease, assignment, or otherwise) all or substantially all of the
business or assets of the Company, or of a division of the Company.

SECTION 3 — ELIGIBILITY AND PAYMENT

3.1 Subject to Sections 3.2, 3.3, and 3.4 of this Plan, an Executive shall
become a Participant if, on or after the Effective Date, the Executive is
notified by the Company in writing that he or she is a Participant.

3.2 A Participant shall be entitled to the severance pay set forth in Section 4
hereof, if:

(A) he or she returns and does not revoke a completed and executed Release
Agreement to the Company within the time period specified in Section 3.4 after
such person’s Severance Date; and

(B) he or she is not and does not become disqualified from receiving severance
pay pursuant to Section 3.3 hereof at any time prior to such person’s Severance
Date; provided, that a Participant shall be disqualified from receiving or
retaining any severance pay hereunder if he or she breaches the Release
Agreement.

3.3 A Participant shall not be entitled to receive or retain the severance pay
set forth in Section 4 hereof, if the Participant:

(A) fails to return a properly signed Release Agreement to the Company in a
timely manner as required by Section 3.4;

(B) revokes such Release Agreement within the time period specified in the
Release Agreement;

(C) prior to his or her Severance Date, the Participant:

(i) terminates voluntarily his or her employment other than for Good Reason;

(ii) fails to show up and properly attend work; or

(iii) fails to adequately perform his or her employment duties as established by
the Company in its reasonable judgment;

 

5



--------------------------------------------------------------------------------

(D) rejects an offer or fails to accept an offer of another position from a
Successor or from any affiliate of the Company on or before his or her Severance
Date; provided, however, that a Participant may still receive his or her
severance benefits despite rejecting such offer if the rejection or failure to
accept is for Good Reason; or

(E) prior to the Severance Date, the Company terminates the employment of the
Participant and:

(i) the termination is for Cause, as determined by the Company in its reasonable
judgment; or

(ii) the Company determines after such termination that the Participant had
engaged in conduct that would have constituted Cause had such conduct been known
to the Company prior to such termination.

3.4 Prior to the Severance Date, such Participant will receive a Release
Agreement, substantially in the form attached to this Plan as Exhibit A. Such
Release Agreement must be timely and appropriately executed and effective on or
before the 60th day following the Participant’s Severance Date for such
Participant to qualify for payments and benefits under Section 4.

SECTION 4 — AMOUNT AND PAYMENT OF SEVERANCE PAY

4.1 If the Participant’s employment with the Company is terminated by the
Company for Cause or Disability, or by reason of the Participant’s death, or by
the Participant without Good Reason, then Company shall pay the Participant all
amounts earned or accrued through the Severance Date but not paid as of the
Severance Date, including:

(A) Base Salary; and

(B) reimbursement for reasonable and necessary expenses incurred by the
Participant on behalf of the Company during the period ending on the Severance
Date; (collectively, “Accrued Compensation”).

In addition to the foregoing, if the Participant’s employment is terminated by
the Company because of Disability or Death, the Company shall pay to the
Participant or his beneficiaries an amount equal to the Participant’s Pro Rata
Bonus.

4.2 Except as otherwise provided in Section 4.3, if the Participant’s employment
with the Company is terminated by the Company without Cause, or by the
Participant for Good Reason, the Participant shall be entitled to the following:

(A) the Company shall pay the Participant all Accrued Compensation;

 

6



--------------------------------------------------------------------------------

(B) the Company shall pay the Participant as severance pay and in lieu of any
further compensation for periods subsequent to the Severance Date an amount (the
“Severance Amount”) in cash equal to:

(i) if the Participant is the Chief Executive Officer of the Company on the
Severance Date, two (2) times the sum of the Participant’s Base Salary and the
Participant’s Average Bonus; or

(ii) if the Participant is not the Chief Executive Officer of the Company on the
Severance Date, one (1) times the sum of the Participant’s Base Salary and the
Participant’s Average Bonus.

4.3 If during the one year immediately following a Change in Control, the
Participant’s employment with the Company is terminated by the Company without
Cause, or by the Participant for Good Reason, then no severance benefits shall
be payable pursuant to Section 4.2, and the Participant shall be entitled to the
following:

(A) the Company shall pay the Participant all Accrued Compensation and an amount
equal to the Participant’s Pro Rata Bonus; and

(B) the Company shall pay the Participant as severance pay and in lieu of any
further compensation for periods subsequent to the Severance Date an amount (the
“Severance Amount”) in cash equal to:

(i) if the Participant is the Chief Executive Officer of the Company on the
Severance Date, three (3) times the sum of the Participant’s Base Salary and the
Participant’s Average Bonus; or

(ii) if the Participant is not the Chief Executive Officer of the Company on the
Severance Date, two (2) times the sum of the Participant’s Base Salary and the
Participant’s Average Bonus.

4.4 Participants shall have the right to continue medical and dental benefits
under the continuation health coverage provisions of Title X of the Consolidated
Omnibus Budget Reconciliation Act of 1986 (COBRA) after his or her Severance
Date, if otherwise eligible. To the extent that the Participant is eligible for
and elects COBRA coverage, the Company shall cover the premium cost of such
coverage on a monthly basis for the lesser of (A) 18 months; or (B) until
Participant no longer qualifies for COBRA continuance coverage. The Company’s
obligation to cover this premium cost is limited to Participants who are
eligible to receive severance payments pursuant to Section 4.2 or Section 4.3 of
the Plan, and will terminate when such a Participant becomes eligible to obtain
any such benefits under a subsequent employer’s benefit plans. At the

 

7



--------------------------------------------------------------------------------

end of the Participant’s Company-paid COBRA coverage, the Participant may
continue COBRA coverage at the Participant’s expense and to the extent eligible
under the terms of such Plan. In no event shall any Participant be entitled to a
cash payment in lieu of health coverage.

4.5 The severance pay provided for in this Section 4 shall be paid in a single
lump sum as soon as practicable after the Participant’s Severance Date. In no
event will the severance payment be made later than two and one-half months
after the Participant’s Severance Date.

4.6 The severance pay and benefits provided for in this Section 4 shall be in
lieu of any other severance pay to which the Participant may be entitled under
any Company severance plan, program or arrangement.

4.7 Employment taxes and all other deductions required by law or by any other
Company plan, program or policy, shall be withheld from all severance payments.
In addition, any amount payable under this Section 4 shall be reduced (but not
below zero) by any payment made as required by government-mandated programs that
require payment of wages and fringe benefits in lieu of notice of closing,
layoffs or termination of employment.

4.8 Participants shall be paid for normal termination vacation pay and any other
earned pay (if any) pursuant to existing Company policy and applicable state
law.

4.9 Benefits under any other employee benefit plans, including but not limited
to, restricted stock grants, stock awards, tax-qualified retirement plans,
retiree health care plans, fringe benefit plans, incentive compensation plans,
stock option plans and nonqualified deferred compensation plans, and life
insurance plans, policies or programs sponsored by the Company are governed
solely by the terms of those plans, programs or policies. Participants may
exercise stock options to the extent that such options are exercisable under
their terms. This Plan does not change the eligibility, termination or other
provisions for those benefits.

4.10 The Company may, in its sole and absolute discretion, offer additional
benefits or programs which, if offered, shall be described in appendices to this
Plan.

4.11 The Company reserves the right to offset the benefits payable under
Section 4, by any advance, loan or other monies the Participant owes the
Company.

 

8



--------------------------------------------------------------------------------

SECTION 5 — DEATH BENEFITS

5.1 If a Participant dies before receiving his or her severance pay due under
this Plan, such pay will be distributed in one lump sum cash payment to the
Participant’s executor or administrator, as applicable, as soon as practicable
but in no event later than two and one-half months following the Participant’s
Severance Date.

5.2 The Administrator may require that any individual or entity purporting to
represent a Participant’s estate provide such proof of such status as the
Administrator may deem appropriate, including but not limited to letters
testamentary or letters of administration. The Administrator may also require
that such individual, as a condition to receiving severance pay, agree in a
provision to be incorporated in the Release Agreement, to indemnify and hold
harmless the Administrator and such other persons deemed appropriate by the
Administrator for any financial responsibility, liability or expense arising out
of a claim by another party or parties asserting entitlement to all or part of
the benefit payable hereunder. In addition, the Company reserves the right to
offset the benefits payable under this Section 5 by any advance, loan or other
monies the Participant, with respect to whom the severance pay is being paid,
owes the Company.

SECTION 6 — BENEFIT LIMITATIONS

6.1 In the event that the Severance Amount and other benefits provided for in
this Plan (i) would constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
(ii) but for this Section, would be subject to the excise tax imposed by
Section 4999 of the Code, then such severance benefits shall be either
(i) delivered in full, or (ii) delivered as to the maximum extent which would
result in no portion of such severance benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by the Participant on an
after-tax basis, of the greatest amount of severance benefits under this Plan,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.

6.2 A determination as to whether a reduction of Severance Payments will be made
pursuant to Section 6.1 shall be made by the Company or at the Company’s expense
by an accounting firm selected by the Company (the “Accounting Firm”). The
Company shall provide its determination (the “Determination”), together with
detailed supporting calculations and documentation to the Participant within
five days of the Severance Date if applicable, or such other time as requested
by the Company or by the Participant (provided the Participant reasonably
believes that any of the Payments may be subject to the Excise Tax). For
purposes of making the calculations required by this paragraph, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations

 

9



--------------------------------------------------------------------------------

concerning the application of Sections 280G and 4999 of the Code. The Company
and the Participant shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. Within ten days of the delivery of the
Determination to the Participant, the Participant shall have the right to
dispute the Determination (the “Dispute”), which shall be subject to the claims
procedures in Section 8. If there is no Dispute, the Determination shall be
binding, final and conclusive upon the Company and the Participant subject to
the application of Section 6.3 below.

6.3 In the event the Company shall determine that payments pursuant to this Plan
would constitute an “excess parachute payments” thereby necessitating that
Severance Payments be reduced in part if consistent with Section 6.1, the
Participant may consult with the Company in determining the priority in which
any benefit payment shall be reduced. Any such joint determination must be made
no later than seven (7) days prior to the next regular full-pay cycle, otherwise
the Company’s decision of which benefits shall be reduced or eliminated shall be
final.

SECTION 7 — ADMINISTRATION

7.1 The Company shall have sole discretionary authority to interpret, apply and
administer the terms of the Plan and to determine eligibility for and the
amounts of benefits under the Plan, including interpretation of ambiguous Plan
provisions, determination of disputed facts or application of Plan provisions to
unanticipated circumstances. The Company’s decision on any such matter shall be
final and binding.

7.2 The Company shall be the administrator of the Plan for purposes of
Section 3(16) of ERISA and shall have responsibility for complying with any
ERISA reporting and disclosure rules applicable to the Plan for any Plan Year.
The Administrator may at any time delegate to any other named person or body, or
reassume therefrom, any of its fiduciary responsibilities (other than trustee
responsibilities as defined in Section 405(c)(3) of ERISA) or administrative
duties with respect to this Plan.

7.3 The Administrator may contract with one or more persons to render advice or
services with regard to any responsibility it has under this Plan.

7.4 Subject to the limitations of this Plan, the Administrator shall from time
to time establish such rules for the administration of this Plan as the
Administrator may deem desirable.

SECTION 8 — CLAIMS PROCEDURE

8.1 If a Participant believes he or she has not been provided with severance pay
benefits due under the Plan, then the Participant may file a request for
benefits under this Plan with the Human Resources Department or its delegate
within

 

10



--------------------------------------------------------------------------------

ninety (90) days after the date the Participant believes he or she should have
received such benefits. If a Participant makes such a request for benefits under
the Plan and that claim is denied, in whole or in part, the Administrator shall
notify the Participant of the adverse determination within ninety (90) calendar
days unless the Administrator determines that special circumstances require an
extension of time for processing. If the Administrator determines that an
extension of time is necessary, written notice shall be furnished to the
claimant prior to the end of the initial ninety-day period and the extension
shall not exceed ninety days from the original ninety-day period. The extension
notice shall indicate the special circumstances requiring an extension and the
date by which the Administrator expects to render a determination. The
Administrator shall notify the Participant of the specific reasons for the
denial with specific references to pertinent Plan provisions on which the denial
is based and shall notify the Participant of any additional material or
information that is needed to perfect the claim and explanation of why such
material or information is necessary. At that time the Participant will be
advised of his or her right to appeal that determination, and given an
explanation of the Plan’s review and appeal procedure including time limits, and
a statement regarding the Participant’s right to bring a civil action under
ERISA section 502(a) following an adverse determination or appeal.

8.2 A Participant may appeal the determination or denial by submitting to the
Administrator within sixty (60) calendar days after receiving a denial notice
by: (a) requesting a review by the Administrator of the claim; (b) setting forth
all of the grounds upon which the request for review is based and any facts in
support thereof; and (c) setting forth any issues or comments which the
Participant deems relevant to the claim. The Participant may submit written
comments, documents, records and other information relating to his claim. Upon
request, the Participant may obtain free of charge, copies of all documents and
records relevant to his claim.

8.3 The Administrator shall act upon the appeal taking into account all
comments, documents, records and other information submitted by the Participant
without regard to whether such information was submitted or considered in the
initial benefit determination and shall render a decision within sixty (60) days
or one hundred twenty (120) days in special circumstances after its receipt of
the appeal. If the Administrator determines that an extension of time is
necessary, written notice of the extension shall be furnished to the Participant
prior to the end of the initial sixty-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrator expects to render a determination. The Administrator
shall review the claim and all written materials submitted by the Participant,
and may require him or her to submit, within ten (10) days of its written
notice, such additional facts, documents, or other evidence as the Administrator
in its sole discretion deems necessary or advisable in making such a review. On
the basis of its review, the Administrator shall make an independent
determination of the Participant’s eligibility for benefits and the amount of
such benefits under the Plan. The decision of the Administrator on any claim
shall be final and conclusive upon all persons if supported by substantial
evidence. If the Administrator

 

11



--------------------------------------------------------------------------------

denies a claim on review in whole or in part, it shall give the Participant
written notice of its decision setting forth the following: (a) the specific
reasons for the denial and specific references to the pertinent Plan provisions
on which its decision was based; (b) notice that the Participant may obtain free
of charge, copies of all documents, records and other information relevant to
the Participant’s claim; and (c) a statement of the Participant’s right to bring
a civil action under section 502(a) of ERISA.

8.4 A Participant or his or her legal representative may appeal any final
decision by filing an action in a federal court of competent jurisdiction,
provided that such action is filed no later than 90 days after receipt of a
final decision by the Participant or his or her legal representative.

SECTION 9 — GENERAL

9.1 The benefits and costs of this Plan shall be paid by the Company out of its
general assets.

9.2 This Plan is intended to be an “employee welfare benefit plan”, as defined
in Section 3(1), Subtitle A of Title 1 of ERISA. The Plan will be interpreted to
effectuate this intent. Notwithstanding any other provision of this Plan, no
Participant in the event of termination shall receive hereunder any payment
exceeding three times that Officer’s annual compensation during the year
immediately preceding the termination of his service, within the meaning of 29
C.F.R. Section 2510.3-2, as the same was in effect on the effective date of this
Plan.

9.3 The Participant and the Company acknowledge that the employment of the
Participant by the Company is “at will” and, prior to the Effective Date, may be
terminated by either the Participant or the Company at any time. If prior to the
Effective Date, the Participant’s employment with the Company terminates, the
Participant shall have no rights under this Plan. Nothing in this Plan shall be
construed to create for any Participant a right of continued employment with the
Company.

SECTION 10 — AMENDMENT AND TERMINATION

The Company reserves the right to amend this Plan, in whole or in part, or
discontinue or terminate the Plan; provided, however, that any such amendment,
discontinuance or termination shall not affect any right of any Participant to
claim benefits under the Plan or as in effect prior to such amendment,
discontinuance or termination, for events occurring prior to the date of such
amendment, discontinuance or termination. An amendment to this Plan, and/or
resolution of discontinuance or termination, may be made by the Administrator,
to the extent permitted by resolution of the Board of Directors.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its officer, duly authorized by its
Board of Directors to execute the Plan on this 7th day of February, 2012.

 

HOST HOTELS & RESORTS, INC. By:  

/s/ Elizabeth A. Abdoo

  Name:   Elizabeth A. Abdoo   Title:   Executive Vice President,     General
Counsel and Corporate Secretary

 

13



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

SEVERANCE AGREEMENT AND RELEASE

This is a Severance Agreement and Release (the “Agreement”) is required to be
delivered by EMPLOYEE NAME (“Employee”) as a condition of Employee’s receipt of
severance and other benefits under the Host Hotels & Resorts, Inc. Severance
Plan for Executives (the “Severance Plan”).

1. Employee agrees that, in consideration of the severance and other benefits to
which he/she is eligible under the terms of the Severance Plan, he/she will, and
hereby does knowingly and voluntarily, forever and irrevocably release and
discharge between Host Hotels & Resorts, L.P., a Delaware limited partnership
(together with its parent, subsidiaries and affiliates, “Employer”), and each of
its and their respective partners, officers, directors, employees, agents,
predecessors, successors, purchasers, assigns, representatives and benefit plans
(collectively with the Employer, the “Releasees”) of any and all actions, causes
of action, grievances, demands, rights, claims for damages, indemnity, costs,
interest, loss or injury whatsoever which he/she now has, has had, or may have,
whether the same be at law, in equity, or mixed, in any way arising from or
relating to Employee’s employment with Employer or the termination of that
employment. THIS IS A GENERAL RELEASE. Employee expressly acknowledges that this
release specifically includes, but is not limited to, Employee’s intent to
release Employer from any claim of age, race, sex, religion, national origin
or any other claim of employment discrimination under Title VII of the Civil
Rights Act of 1964 (42 U.S.C. § 2000e et seq.), the Age Discrimination in
Employment Act (29 U.S.C. § 621, et seq.), the Americans with Disabilities Act
(42 U.S.C. § 12101, et seq.), the Family and Medical Leave Act (29 U.S.C. § 2601
et seq.), Worker Adjustment and Retraining Notification Act, Employee Retirement
Income Security Act, Article 49B of the Maryland Code, and any other similar
federal, state or local law regarding employment. Employee is not waiving rights
or claims (i) that may arise after the date of this Agreement, (ii) for
indemnification and/or advanced expenses under applicable law, any directors and
officers liability insurance, the Employer’s partnership agreement, applicable
articles of incorporation or by-laws, (iii) to enforce the Severance Plan,
(iv) to exercise vested stock options or other equity awards determined as of
the date hereof, (v) to employee benefits which have accrued and are payable
pursuant to the Employer’s employee benefit plans, or (vi) which otherwise
cannot be waived by law.

2. Employee agrees not to sue any Releasee or participate in any lawsuit against
a Releasee concerning any claim released under Section 1 above, or to challenge
the enforceability of this Agreement or the release given thereby.

 

14



--------------------------------------------------------------------------------

3. Employee agrees to treat this Agreement as confidential and will not discuss
or disclose the terms of this Agreement, other than to his/her immediate family
members, attorneys and financial advisors, future employers regarding the
provisions of Section 7, or as required by law.

4. Employee agrees that while he/she was employed by Employer he/she was exposed
to certain confidential and proprietary information of Employer. Such
information may include, but is not necessarily limited to, business plans,
analyses, forecasts, predictions or projections, customer information, technical
information, business models, pricing strategies, marketing ideas, sales data,
sales projections, financing plans, valuations, capitalization, budgets and
other financial information. It is specifically understood and agreed that
Employee will maintain all such information in strict confidence and will not
use such information for any purpose whatsoever.

5. Employee agrees that he/she has not removed any property of the Employer from
the Employer’s premises, except as authorized by the Employer in writing, or
that Employee has returned or will return all of the Employer’s property
immediately upon execution of this Agreement. Such property includes, but is not
limited to, the original and any copies of any confidential information or trade
secrets, PDA’s, keys, pass cards, customer lists, files, brochures, documents or
computer disks or printouts, equipment and any other item relating to the
Employer and its business. Further, Employee agrees that he/she has not taken,
procured, or copied any property of the Employer.

6. Employee shall not, at any time following the date of this Agreement, make or
publish any derogatory, unfavorable, negative, disparaging, false, damaging or
deleterious written or oral statements or remarks (including without limitation,
the repetition or distribution of derogatory rumors, allegations, or negative or
unfavorable reports or comments) regarding any Releasee.

7. For a period of one year following the date of this Agreement, Employee will
not directly or indirectly, as a director, officer, employee, manager,
consultant, independent contractor, advisor or otherwise:

 

  (a) employ or solicit for employment, or advise or recommend to any other
person or entity that they employ or solicit for employment, any employee of
Employer;

 

  (b) solicit or encourage any employee of Employer to leave the employ of
Employer, to do any act that is disloyal to Employer, is inconsistent with the
interests of Employer or violates any provision of this Agreement or any
agreement Employee has with Employer; or

 

  (c) provide his/her services to any person, company, firm, organization or
other entity engaged in the ownership and management of hotel properties.

 

15



--------------------------------------------------------------------------------

For purposes of the foregoing an “employee of Employer” shall include any person
who was an employee of the Employer at any time within six (6) months prior to
Employee’s Severance Date (as defined in the Severance Plan).

8. Employee has read and fully reviewed the terms of this Agreement. Employee
acknowledges that he/she has been advised to consult with an attorney if he/she
chooses before signing this Agreement. Employee also expressly acknowledges that
she has been given at least [21 or 45 if a group layoff] days to consider this
Agreement and has 60 days from his/her Severance Date to return and not revoke
an executed version of this Agreement before severance or other benefits under
the Severance Plan are payable. For a period of 7 days following the execution
of this Agreement, Employee may revoke the Agreement. The Agreement shall not
become effective or be in force until the revocation period has expired.

9. In the event the Employee breaches any terms of this Agreement, the Employee
shall forfeit all rights to benefits under the Severance Plan, and in addition
to any and all other remedies available under law or equity to the Employer, the
Employee shall be obligated to repay to the Employer, all amounts previously
paid under the Severance Plan, as well as all reasonable attorneys’ fees,
expenses and costs incurred by Releasees.

10. Employee expressly acknowledges and understands that this Agreement is not
an admission of liability under any statute or otherwise by Employer, and it
does not admit any violation of Employee’s legal rights.

11. The parties agree that this Agreement shall be binding upon and inure to the
benefit of Employee’s assigns, heirs, executors and administrators as well as
all Releasees.

12. This Agreement contains the entire agreement and understanding of the
parties. There are no additional promises or terms among the parties other than
those contained herein. This Agreement shall not be modified except in writing
signed by both parties. This Agreement shall in all respects be interpreted,
enforced and governed in accordance with the laws of Maryland, and furthermore,
any dispute regarding this Agreement shall be subject to the exclusive
jurisdiction of any court of competent jurisdiction located in Montgomery County
or the United States District Court of Maryland, Southern Division.

13. The language of all parts of this Agreement shall in all cases be construed
as a whole, according to its fair meaning, and not strictly for or against any
of the parties. In the event that one or more provisions of this Agreement shall
for any reason be held to be illegal or unenforceable, this Agreement shall be
revised only to the extent necessary to make the Agreement or such provision(s)
legal and enforceable.

 

16



--------------------------------------------------------------------------------

14. [Include if part of a group layoff: Employee acknowledges that he/she has
received a list of the ages and job descriptions of the individuals who are
eligible to receive severance benefits under the Severance Plan as a condition
of signing a similar Severance Agreement and Release.]

 

Employer:      

 

     

 

Company Representative     Employee  

 

     

 

Date       Date

 

17